                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-00538-ODW

 Defendant           Francisco Alvarado                                      Social Security No. N         O   N     E
 akas:   Ignacio Ellende                                                     (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.     Dec.       10      2018

  COUNSEL                                                             Christine O'Connor ,DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Illegal Alien Found in the United States Following Deportation in violation of 8 U.S.C.
                     § 1326 (a) as charged in the Single Count Information.
JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of:

                     24 months.
Upon release from imprisonment defendant shall be placed on supervised release for a term of three (3)
years under the following terms and conditions:


         1.          The defendant shall comply with the rules and regulations of the U. S. Probation and
                     Pretrial Services Office and General Order 18-10;

         2.          Defendant shall not commit another federal, state, or local crime;


         3.          The defendant shall refrain from any unlawful use of a controlled substance. As directed by
                     the Probation Officer, the defendant shall submit to one drug test within 15 days of release
                     from imprisonment. Thereafter, defendant shall also submit to periodic drug testing as directed
                     by the Probation officer, not to exceed eight drug tests per month;


         4.          The defendant shall comply with the immigration rules and regulations of the United States,
                     and when deported from this country , either voluntarily or involuntarily, not reenter the United
                     States illegally. The defendant is not required to report to the Probation and Pretrial Services
                     Office while residing outside of the United States; however, within 72 hours of release from any
                     custody or any reentry to the United States during the period of Court-ordered supervision, the
                     defendant shall report for instructions to the U.S. Probation Office located at the United States
                     Courthouse, 312 North Spring Street, Suite 600, Los Angeles, California 90012.

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 1
 USA vs.      Francisco Alvarado                                   Docket No.:   CR 18-00538-ODW



         5.          The defendant shall not obtain or possess any driver’s license, Social Security number, birth
                     certificate, passport, or any other form of identification in any name, other than the defendant’s
                     true legal name, without the prior written approval of the Probation officer; nor shall the
                     defendant use, for any purpose or in any manner, any name other than his true legal name.

         6.          The defendant shall cooperate in the collection of a DNA sample from himself.


SPECIAL ASSESSMENT: It is further ordered defendant shall pay to the United States a special
     assessment fee of $100, which is due immediately. Any unpaid balance shall be paid at $25 per
     quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

         Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived, as it is found that defendant does

not have the ability to pay a fine.



         Having carefully considered Section 5D1.1(c) of the Guidelines and the accompanying commentary,

the Court finds that a term of supervised release is appropriate in this case for the reasons set forth by the

government. The Court further finds that the duration, terms, and conditions of supervised release ordered

herein are reasonably related to the history and characteristics of defendant, the need for the sentence

imposed to afford adequate deterrence to criminal conduct, and the need to protect the public from further

crimes of defendant. The Court also finds that the duration, terms, and conditions of supervised release

ordered herein involve no greater deprivation of liberty than is reasonably necessary for the purposes set

forth above, and are consistent with any pertinent policy statements issued by the Sentencing Commission.

         After considering the aggravating and mitigating circumstances discussed by the parties and the

Probation Officer, the Court finds the entire sentence as stated to be reasonable and appropriate given

consideration of the factors set forth in 18 U.S.C. § 3553, including: under factor (a)(1), defendant’s history

of committing a crime in the United States and then returning illegally to the United States following

deportation; under factor (a)(2)(A), the need for the sentence to promote respect for the laws and sufficiently

and justly punish defendant for this serious offense; under factor (a)(2)(B), the need for the sentence to

impress upon defendant and others the seriousness of his offense of illegally returning to the United States

and deter him, specifically, and others, generally, from returning illegally; under factor (a)(2)(C), the need for

the sentence and defendant’s anticipated subsequent deportation to protect the public from further crimes of

defendant; and under factor (a)(6), the need to avoid unwarranted sentencing disparities with other similarly

CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2
 USA vs.     Francisco Alvarado                                               Docket No.:       CR 18-00538-ODW


situated defendants convicted under the United States Attorney’s Office’s Illegal Re-entry Fast Track

Program. The Court also considered mitigating factors in this case, particularly defendant’s guilty plea

pursuant to the fast track early disposition program and the resulting benefits to the government and judicial

system, including the efficient use of the resources of this Court, the United States Probation and Pretrial

Services Office, and the government.

         Also in its consideration, the Court has evaluated the Sentencing Guidelines as required by 18 U.S.C.

§ 3553(a)(4), and finds the calculations of the suggested sentence therein for this defendant under the

present circumstances to be reasonable.

         The Court will therefore sentence defendant as previously stated, which is in accordance with the

binding plea agreement entered into by the parties under Fed. R. Crim. P. 11(c)(1)(C).



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and

 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of

 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke

 supervision for a violation occurring during the supervision period.




            December 10, 2018

            Date                                                   U. S. District Judge/Magistrate Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                   Clerk, U.S. District Court




            December 10, 2018                                By    S. English /s/

            Filed Date                                             Deputy Clerk




CR-104 (wpd 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 3
 USA vs.     Francisco Alvarado                                             Docket No.:     CR 18-00538-ODW



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 4
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged

       crime;                                                                        in criminal activity and must not knowingly associate with any person

 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation

       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless

       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined

       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or

 3.    The defendant must report to the probation office as instructed by            rehabilitation;

       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not

 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other

       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,

       officer;                                                                      except as prescribed by a physician;

 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being

       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;

       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,

 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;

       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law

       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the

       change in residence or persons living in defendant’s residence;               permission of the court;

 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific

       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to

       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to

       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make

 8.    The defendant must work at a lawful occupation unless excused by              such notifications;

       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to

       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from

       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the

       unanticipated change;                                                         defendant; and provide the defendant with needed educational or

                                                                                     vocational training, medical care, or other correctional treatment in the

                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 5
 USA vs.     Francisco Alvarado                                                   Docket No.:     CR 18-00538-ODW



             The defendant must also comply with the following special conditions (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or

 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject

 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable

 for offenses completed before April 24, 1996.



           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the

 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



           The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or

 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the

 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).

 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust

 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §

 3563(a)(7).



           Payments will be applied in the following order:



                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6
 USA vs.     Francisco Alvarado                          Docket No.:   CR 18-00538-ODW




CR-104 (wpd 10/18)                JUDGMENT & PROBATION/COMMITMENT ORDER                  Page 7
 USA vs.     Francisco Alvarado                                                  Docket No.:      CR 18-00538-ODW




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to

 Defendant noted on appeal on

 Defendant released on

 Mandate issued on

 Defendant’s appeal determined on

 Defendant delivered on                                                                      to

      at

      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal

                                                               By

            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my

 legal custody.


                                                                     Clerk, U.S. District Court


                                                               By

            Filed Date                                               Deputy Clerk


CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 8
 USA vs.     Francisco Alvarado                                                Docket No.:     CR 18-00538-ODW




                                                 FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of

supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 9
